Lewis, P. J.,
delivered the opinion of the court on a rehearing.
The decision in Calloway v. Snapp, 10 Reporter, 696, has no application to the present case. There, the party exonerated from liability was a surety on the face of the paper. The creditor, who released the principal debtor by means of the composition, violated the rule which requires that the holder shall do nothing to impair the right of the surety to obtain indemnity from his principal in the event of his having to pay the debt. But this rule always requires that the status of the surety, as such, be known to or recognized by the holder. In the present case the plaintiff was, as to the holders who agreed to the composition, a maker of the notes, and not a surety. He was a surety as between himself and the defendants, and not otherwise.
The other points made in the motion for a rehearing are fully disposed of by the reasoning in the opinion heretofore delivered.
The motion is overruled.
Judge Hayden concurs ; Judge Bakewell is absent.